Citation Nr: 1430936	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-46 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for a depressive disorder not otherwise specified.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

Documents contained on the Virtual VA paperless claims processing system include a June 2014 appellate brief; other documents are duplicative of the evidence of record, or not relevant to the issues before the Board.  The Veterans Benefits Management System does not contain any relevant documents.


FINDINGS OF FACT

1. The Veteran's depressive disorder not otherwise specified (NOS) is manifested by symptoms resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; however, occupational and social impairment with reduced reliability and productivity, or difficulty in establishing and maintaining effective work and social relationships, have not been shown. 

2. The Veteran's service-connected depressive disorder NOS does not present an exceptional or unusual disability picture.

3. On multiple occasions, including in July 2008 and November 2008 notice letters, the Veteran was asked to provide information necessary to adjudicate his claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include submitting a completed VA Form 21-8940.  More than a year has lapsed since the November 2008 request, and the Veteran has not responded.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for depressive disorder NOS have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2013).

2. Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).

3. By failing to submit requested information and/or forms for critical evidence needed to properly adjudicate his claim of TDIU, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA notice requirements are: (1) the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability; and (2) the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters in July 2008 and November 2008.  The Veteran was notified of the evidence needed to substantiate his claim for an increased rating for depressive disorder NOS, the evidence needed to substantiate his claim for TDIU, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.

	(CONTINUED ON NEXT PAGE)

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, service treatment records, and a May 2008 private psychological evaluation have been associated with the record.  The Veteran has not indicated he has received any treatment from VA, or any private mental health treatment or counseling.  

The Veteran was afforded a VA mental health examination in January 2009.  The VA examination report is thorough, and discusses the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  The examination report also discusses the impact of the disability on the Veteran's daily living.  Based on the examination and the absence of evidence of worsening symptomatology since the examination, the Board concludes the January 2009 examination report is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As the Veteran has not identified any additional evidence pertinent to the claims, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Increased Rating for Depressive Disorder NOS

      Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Depressive disorder NOS (Diagnostic Code 9434) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to the DSM-IV.  See 38 C.F.R. § 4.125(a).  

Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, in relevant part, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

      Analysis

Service connection for depressive disorder NOS was granted in a June 2005 rating decision, and a 30 percent rating was assigned, effective in March 2005.  The Veteran filed a claim for an increased disability rating in May 2008.

In May 2008, the Veteran underwent a Psychosocial Assessment and Employability Evaluation with Dr. E.M.T., a private licensed psychologist.  Dr. E.M.T. stated that since she last evaluated the Veteran in May 2004, "his symptoms have basically remained the same.  Sometimes they wax and wane, and he has more serious symptoms."  Dr. E.M.T. noted the Veteran has bouts of irritability and outbursts of anger, as well as hypersomnia though he does not feel rested when he awakes, with low energy and fatigue throughout the day.  She also reported the Veteran has waves of difficulty with concentration and memory, as well as low self-esteem, and bouts of weight loss and gain.  The Veteran reported daily alcohol use and use of marijuana three-to-four times per week for the past 20 years.  Dr. E.M.T. noted the Veteran and his wife have been married since 1971, with two adult children.

The Veteran reported difficulty finding employment after service due to a service-connected ankle injury, and that although he worked for the same company since the 1970s, he had difficulty performing various jobs due to his limitations related to his ankle, and that the employer had "been giving him difficulties due to this issue."  Dr. E.M.T. also noted that the Veteran's service-connected eye disability has also limited his employment possibilities.  Dr. E.M.T. noted the Veteran's work would range from light to medium, unskilled to semi-skilled, and stated the Veteran does not possess any transferrable skills to sedentary work activity.  The Veteran reported that he "decided to retire just recently due to the stress and difficulty he has been having with this light duty job.  He was offered a buyout, and he took it even though it was not a full retirement."

Dr. E.M.T. diagnosed major depressive disorder, moderate, due to secondary injury to the Veteran's ankle and eye, and assigned a GAF score of 49.  She opined, "Based on my clinical interview, observations, and review of records, it is my professional opinion that [the Veteran] is not a viable rehabilitation candidate, nor is he capable of sustaining substantial gainful work activity at any skill or exertional level due to both his physical and emotional problems."

In January 2009, the Veteran was afforded a VA mental health examination.  The VA examiner reviewed the Veteran's claims file, to include the May 2008 evaluation by Dr. E.M.T.  The examiner noted the Veteran denied receiving any mental health treatment since his last VA examination in June 2005, and that he is prescribed an antidepressant by his primary care physician.

Upon examination, the Veteran's hygiene and grooming were good, and he was generally alert and oriented in all spheres.  The examiner reported the Veteran's attention, concentration, memory, and social judgment were grossly intact.  His abstract reasoning was mildly compromised by concrete thinking, but generally his reasoning skills appeared grossly intact.  Although the Veteran's speech was hyper-verbal, it was logical, coherent, and goal-directed.  The Veteran denied hallucinations, delusions, and other psychotic symptoms.  The Veteran reported significant feelings of depression for about at least a year, and reported occasional thoughts of suicide by gunshot, and though he has a gun, denied any intention of actually injuring himself.  The Veteran denied thoughts of injury toward anyone else.  The Veteran reported he only eats about once a day, and his wife stated he will not eat if she is not home.  The Veteran reported sleeping about ten hours per day, and denied sleep concerns other than occasionally taking an extended period of time to fall asleep.  The Veteran's short temper was the primary concern of both the Veteran and his wife.  The Veteran's wife indicated he has difficulty expressing himself verbally, and tends to address others in a confrontational manner, which has caused interpersonal difficulties.  The Veteran also expressed excessive worry and concern about his adult son.  The Veteran stated he has difficulty getting motivated to do much of anything, and generally spends his time at home.  The Veteran reported drinking a minimum of six-to-eight beers daily, more on selected days, since the beginning of 2008.  The Veteran also reported smoking two-to-three joints of marijuana daily for about 25 years.  Although the Veteran reported his family doctor has told him he drinks excessively, the Veteran did not feel he has a substance abuse problem.

The Veteran reported to the VA examiner that he lives at home with his wife and their dog.  At that time the Veteran and his wife were married for 37 years, and have two adult children.  The Veteran's son was incarcerated at the time of the Veteran's examination, but the Veteran reported seeing his daughter and her children every couple of weeks.  The Veteran did not see his son's child, as he lived out of state.  The Veteran reported he periodically watches television, regularly takes care of the dog, does some cleaning around the house, and does yard work in the spring and summer.  The Veteran's hobbies included whittling or carving small knickknacks.  He also reported playing cards with a couple friends every two weeks for years, as well as going out to eat with his wife one-to-three times per week.  The Veteran also reported visiting with a neighbor, more so in the summer due to weather concerns.

The Veteran reported to the VA examiner that he retired in May 2008 after almost 30 years of employment with the same company.  The Veteran reported he was in a "limited" job capacity since 1995 due to problems with his legs and eyes.  The Veteran reported that he retired due to difficulties interacting with one of his coworkers.  The Veteran and his wife both reported that he had difficulties with anger and stress while working, which ultimately resulted in his retirement.  The examiner noted that the Veteran denied missing work as a result of his depression, or having difficulties performing his job.  The Veteran reported that he got along well with some of his supervisors, but had conflicts with others.

The January 2009 VA examiner confirmed the diagnosis of depressive disorder NOS, and assigned a GAF score of 55.  The examiner stated, "The [V]eteran demonstrates mild decline in interpersonal relations as a result of his depression due to his irritability and his shortness with others by his report and [his wife's report]...Judgment and thought processes do not appear affected at present.  The [V]eteran reports decline in mood also and is currently taking medication on a continuous basis to address his symptoms."  The VA examiner noted that the Veteran appeared to be reporting variability in the impact of his depressive disorder on his employability.  The examiner stated, "Currently, by his description, and in his current daily activities this clinician does not see evidence of inability to continue to maintain the limited type of employment he had previously at [his last job]."

Following careful review of the evidence of record, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 30 percent for the Veteran's service-connected depressive disorder NOS.  The Board finds that the Veteran's symptoms are commensurate with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is contemplated by his current 30 percent disability rating.  See 38 C.F.R. § 4.130.  In other words, the Veteran has not demonstrated occupational and social impairment with reduced reliability and productivity to warrant a 50 percent rating for his depressive disorder NOS.  Id. 

First, the Board acknowledges the Veteran was assigned GAF scores of 49 and 55, by the May 2008 private psychologist and the January 2009 VA examiner, respectively, which suggest moderate to serious symptoms or moderate to serious difficulty in social or occupational functioning.  That said, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).

The Veteran has reported depressed mood, anger and irritability, a short temper, hypersomnia with fatigue or trouble falling, and a lack of motivation.  Although the Veteran has demonstrated hyper-verbal speech upon examination, it was logical, coherent, and goal-directed.  The Veteran's abstract reasoning was mildly compromised by concrete thinking, but generally his reasoning skills were grossly intact.  Although Dr. E.M.T. reported the Veteran has waves of difficulty with concentration and memory, the January 2009 VA examiner reported the Veteran's attention, concentration, memory, and social judgment as intact.  The Veteran reported occasional thoughts of suicide, but denied any intention of actually hurting himself.  The Veteran has reported long-term alcohol and marijuana use, but neither Dr. E.M.T. nor the January 2009 VA examiner associated this use with the Veteran's depressive disorder NOS or associated symptoms.  The Veteran was fully oriented during his examinations, was cooperative, and demonstrated good personal hygiene and the ability to perform activities of daily living.  The Veteran is on medication from his primary care provider, but has not received any other treatment or counseling for his depressive disorder.

The Board acknowledges the Veteran's competency to report his symptoms, but concludes that the medical evidence of record during the appellate time period that universally finds the Veteran to experience mild symptoms related to his depressive disorder is of greater probative value.  Moreover, even if the Board were to concede that the Veteran's depressive symptoms are sometimes moderately to severely disabling, there is no evidence to indicate that such problems adversely affect his social and occupational functioning to a significant degree as to warrant a rating greater than 30 percent. 

The evidence of record indicates the Veteran is able to establish and maintain effective social relationships.  The Veteran and his wife have been married since 1971, and neither has reported any difficulties in the relationship related to the Veteran's depressive disorder or its symptoms.  The couple has two adult children, and the Veteran reported to the VA examiner that he sees his daughter and her children every couple of weeks.  Although the Veteran reported excessive worry and concern over his son, he reported to the VA examiner that his son is incarcerated.  The Veteran reported he does not see his son's child because the child lives in another state.  The Veteran further reported playing cards with friends every two weeks, visiting with a neighbor, and going out to eat with his wife a few times a week, and expressed no concerns to the VA examiner about doing so.  The Veteran has not expressed concerns with his social relationships due to his depressive symptoms.

The Veteran contends that his depressive symptoms affect his occupational functioning and work relationships.  Although the Veteran reported to Dr. E.M.T. that he decided to retire after almost 30 years of employment with the same company due to the stress and difficulty he had been having with his job, Dr. E.M.T. noted the Veteran's reports that his employer had been giving him difficulties due to limitations related to his ankle and eye disabilities.  Although she opined that the Veteran is not capable of sustaining substantial gainful work activity at any skill or exertional level, Dr. E.M.T. attributed this to both the Veteran's physical and emotional problems.  The January 2009 VA examiner characterized the decline in the Veteran's interpersonal relationships as "mild," due to his irritability and his shortness with others.  The Veteran and his wife reported that his difficulties with anger and stress while working, including irritability and arguments with a coworker, ultimately led to his retirement.  However, the Veteran denied missing any work as a result of his depression, or having difficulties performing his job.  The Veteran also reported getting along well with some of his supervisors, but having conflicts with others.  The VA examiner characterized the impact of the Veteran's depressive disorder on his employability as variable, and opined that he did not see evidence of the Veteran's inability to continue with the limited type of employment he had with his last employer.  Accordingly, the evidence of record indicates the Veteran experienced an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, due to his symptoms associated with his depressive disorder NOS, as contemplated by a 30 percent rating.

Although the Veteran may meet some of the criteria for a 50 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed his current 30 percent rating.  Again, in determining that a rating in excess of 30 percent is not warranted, the Board has considered the Veteran's complaints, the May 2008 private examination report, and the January 2009 VA examination report, regardless of whether these symptoms are listed in the rating criteria.  However, the Board concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 30 percent rating at any time during the appeal period. 

The Board has considered the Veteran's claim and the lay and medical evidence, but concludes the preponderance of the evidence is against granting a higher rating for depressive disorder NOS, and thus, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

     Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected depressive disorder NOS.  The Veteran's depressive disorder NOS is manifested by anger, irritability, depression, sleep disturbances, and disturbances in motivation.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

TDIU

Where evidence requested in connection with an original claim is not furnished within one year after the date of the request, under 38 C.F.R. § 3.158(a), the claim will be considered abandoned.  

In June 2008, the Veteran's representative submitted a statement in relation to the Veteran's claim for an increased rating for depressive disorder NOS that also stated a "claim for Individual Unemployability is forthcoming."  With that statement, the representative submitted a Psychosocial Assessment and Employability Evaluation dated May 2008, in which a private psychologist opined that the Veteran is not "capable of sustaining substantial gainful work activity at any skill or exertional level due to both his physical and emotional problems."

In the July 2008 VCAA notice letter, the RO informed the Veteran, "You may be entitled to compensation at the 100 percent rate if you are unable to secure and follow a substantially gainful occupation because of your service-connected disabilities.  If you believe you qualify, complete, sign, and return the enclosed VA Form 21-8940, Veteran[']s Application for Increased Compensation Based on Unemployability."  The July 2008 notice letter further requested that the Veteran ask his last employer to complete and return the enclosed VA Form 21-4192, Request for Employment Information.  Finally, the July 2008 notice letter informed the Veteran of what the evidence must show to support his claim for TDIU.

In a November 2008 follow-up notice letter, the RO informed the Veteran that a completed VA Form 21-4192 and VA Form 21-8940 were still needed.  The letter further stated, "You may be entitled to compensation at the 100 percent rate if you are unable to secure and follow a substantially gainful occupation because of your service-connected disabilities.  If you believe you qualify, complete, sign, and return the enclosed VA Form 21-8940, Veteran[']s Application for Increased Compensation Based on Unemployability." (Emphasis in original).  

Neither the Veteran nor his representative responded to the July 2008 or November 2008 notice letters.  In the March 2009 rating decision, the RO noted it had requested the Veteran complete a VA Form 21-8940 in the July 2008 notice letter, and the November 2008 follow-up letter, and that because no response had been received, the RO had "not received the information needed to proceed with the claim for entitlement to individual unemployability," and therefore the claim was denied.  The RO further informed the Veteran that if he provided the information, his claim would be reconsidered.

To date, neither the Veteran nor his representative has submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, or a comparable statement containing the requested information.  VA Form 21-8940 asks a veteran which service-connected disability or disabilities prevent him from securing or following any substantially gainful occupation, and the treatment he has received for the disability(ies).  The veteran is further asked to supply information about his employment, including dates when his disability(ies) affected full-time employment, the date the veteran last worked full-time, and the date the veteran became too disabled to work.  VA Form 21-8940 also requests information regarding the veteran's employment, educational, and training history, to include all employers for the last five years, the hours worked per week, the time lost from illness, the circumstances under which the veteran left his last job, and whether the veteran has attempted to obtain employment since he became too disabled to work.  

Further, to date neither the Veteran nor his last employer has submitted a completed VA Form 21-4192, Request for Employment Information, or a statement with comparable information.  This form requests from the employer the dates of a veteran's employment; the time lost during the twelve months preceding the last date of employment due to the veteran's disability; the type of work the veteran performed and the number of hours worked; what, if any, concessions were made to the veteran by reason of his age or disability; and the reason for termination of the veteran's employment if he is not working, to include specifically if he is retired on disability.  The information provided by a veteran on the VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, can be used by the RO to submit requests for his previous employers to complete a VA Form 21-4192, Request for Employment Information.

The critical facts at this stage are clear.  The Veteran has not provided the information or VA forms necessary for VA to adjudicate his claim of entitlement to TDIU.  Although the Veteran has provided some information regarding his last job, and the circumstances of his leaving that job, in reports to the January 2009 VA examiner and the May 2008 private psychologist, the Veteran has not provided all of the information necessary to adjudicate his claim for TDIU.  The Board is presented with a less-than-complete evidentiary picture, made so by the Veteran's failure to cooperate.  In such circumstances, proper adjudication on the merits is not possible.  The governing regulation in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned).  Notably, the United States Court of Appeals for Veterans Claims has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012). 

Hence, the Board has no recourse but to conclude that the Veteran has abandoned this claim.  As the claim for entitlement to TDIU is abandoned, there is no allegation of error in fact or law remaining for appellate consideration in the matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

Entitlement to a disability rating in excess of 30 percent for depressive disorder NOS is denied.

The appeal with respect to the claim of entitlement to TDIU is dismissed.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


